Exhibit 10.1


AMENDMENT TO THE
SPIRIT AEROSYSTEMS HOLDINGS, INC.
2014 OMNIBUS INCENTIVE PLAN


THIS AMENDMENT (“Amendment”) to the Spirit AeroSystems Holdings, Inc. 2014
Omnibus Incentive Plan (the “Plan”) is made by Spirit AeroSystems Holdings, Inc.
(the “Company”) as of the date set forth at the end of this Amendment.
WHEREAS, the Company sponsors and maintains the Plan; and
WHEREAS, pursuant to Section 14.1 of the Plan, the Board of Directors of the
Company (the “Board”) has reserved the right to amend the Plan; and
WHEREAS, the Board deems it desirable to amend the Plan on the terms and
conditions set forth in this Amendment; and
WHEREAS, the Board has determined that the nature of the amendments made to the
Plan pursuant to this Amendment are such that stockholder approval of this
Amendment is not required.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.Dividends on Unvested Shares. Effective for Awards of Restricted Stock made on
or after the date of adoption of this Amendment, Section 8.2 of the Plan is
amended in its entirety to read as follows:
8.2
Stockholder Rights. Subject to the restrictions set forth in this Article 8 and
subject to the express terms of any Award Agreement, a Participant generally
will have the rights and privileges of a stockholder as to Restricted Stock,
including without limitation the right to vote such Restricted Stock, except
that, with respect to dividends, (i) in the case of Restricted Stock that is
subject in whole or in part to performance-based vesting conditions, no
dividends otherwise payable on such shares of Restricted Stock prior to the
satisfaction of such performance-based vesting conditions will be paid or
accumulated with respect to such Restricted Stock, and (ii) in the case of all
other Restricted Stock, any dividends payable on such shares of Restricted Stock
will be held and accumulated by the Company until the restrictions on such
Restricted Stock lapse. To the extent dividends are accumulated with respect to
shares of Restricted Stock, they will be held by the Company and delivered
(without interest) to the Participant within 30 days following the date on which
the restrictions on such Restricted Stock lapse, and the right to any such
accumulated dividends will be forfeited upon any forfeiture, or termination or
other failure to earn the Award, of the Restricted Stock to which such
accumulated dividends relate. To the extent shares of Restricted Stock are
forfeited, any stock certificates issued to the Participant evidencing such
shares will be returned to the Company, and all rights of the Participant



-1-

--------------------------------------------------------------------------------




to such shares and as a stockholder with respect thereto will terminate without
further obligation on the part of the Company.
2.Timing of Payment of Accumulated Dividends. Effective on the date of adoption
of this Amendment, Section 15.2 of the Plan is amended by replacing the phrase
“15 days” with “30 days.” In addition, with respect to any Awards of Restricted
Stock that are outstanding and unvested as of the date of this Amendment,
dividends that are accumulated with respect to those shares of Restricted Stock
will be delivered (without interest) to the Participant within 30 days following
the date on which the restrictions on such Restricted Stock lapse but will be
forfeited upon any forfeiture, or termination or other failure to earn the
Award, of the Restricted Stock to which such accumulated dividends relate.
3.Effect of Change in Control. Effective for Awards made on or after the date of
adoption of this Amendment, Article 13 of the Plan is amended in its entirety to
read as follows:
Article 13-Effect of Change in Control
13.1
Change in Control. Unless otherwise provided in an Award Agreement or under the
terms of this Plan, in the event of a Change in Control, each Participant who
incurs a Qualifying Termination either in anticipation of the Change in Control
or during the period beginning 30 days before the closing of the Change in
Control and ending two years after the date of the closing of the Change in
Control will be treated as follows: (i) any unvested Awards granted to the
Participant on or before the date of the closing of the Change in Control will
immediately vest upon the Qualifying Termination, except that if the vesting or
exercisability of any Award would otherwise be subject to the achievement of
performance conditions, the portion that will become fully vested and/or
immediately exercisable will be based on (x) actual performance through the date
of the Change in Control (or, if later, the date of the Qualifying Termination),
as determined by the Committee, or (y) if the Committee determines that
measurement of actual performance cannot be reasonably assessed, the assumed
achievement of target performance as determined by the Committee; and (ii) such
Participant will have the unqualified right to exercise any Options or SARs that
are outstanding as of the date of such Change in Control for a period of three
years after such Change in Control, except that in no instance may the term of
the Awards, as so extended, extend beyond the end of the original term of the
Award Agreement. The accelerated vesting of any Award will not affect the
distribution date of any Award subject to Code Section 409A.

13.2
Definitions. For purposes of this Article 13, the following terms have the
following meanings:

(a)
“Qualifying Termination” means a Participant’s Termination either (i) by the
Service Recipient without Cause, or (ii) by the Participant for Good Reason.



-2-

--------------------------------------------------------------------------------




(b)
“Good Reason” means a voluntary Termination within ninety (90) days after the
Participant is assigned to a Diminished Position, so long as the Participant
has, within thirty (30) days after being assigned to such Diminished Position,
notified the Service Recipient of the Participant’s intent to terminate as a
result of such assignment and within thirty (30) days after receipt of that
notice the Service Recipient has not reassigned the Participant to a position
that is not a Diminished Position.

(c)
“Diminished Position” means a position with the Service Recipient that reflects
any of the following changes or actions, unless the Participant has consented to
the change or action in writing: (A) a material diminution in the Participant’s
base compensation; (B) a material diminution in the Participant’s authority,
duties, or responsibilities or associated job title; (C) relocation of the
Participant’s principal office with the Service Recipient to a location that is
greater than 50 miles from the location of the Participant’s principal office
immediately before such relocation; or (D) any action or inaction with respect
to the terms and conditions of the Participant’s service that constitutes a
material breach by the Service Recipient of any written agreement between the
Participant and the Service Recipient.

4.Certain Parachute Payments. Effective upon the date of adoption of this
Amendment, a new Section 15.22 is added to the Plan to read as follows:
15.22
Parachute Payments. If any Award, transfer, payment, or benefit provided to a
Participant under this Plan, either alone or together with other awards,
transfers, payments, or benefits provided to the Participant by the Service
Recipient (including, without limitation, any accelerated vesting thereof) (the
“Total Payments”), would constitute a “parachute payment” (as defined in Code
Section 280G) and be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Total Payments will be automatically reduced if
and to the extent that a reduction in the Total Payments would result in the
Participant retaining a larger amount than if the Participant received all of
the Total Payments, in each case measured on an after-tax basis, taking into
account federal, state, and local income taxes and, if applicable, the Excise
Tax. The determination of any reduction in the Total Payments, including, but
not limited to, the order in which and extent to which each payment type
included within Total Payments should be reduced, shall be made by the Committee
in reliance upon such advice and analysis as the Committee may deem necessary or
appropriate, such as the advice of the Company’s regular independent public
accountants or another similar firm. Such determination may be made using
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999.



-3-

--------------------------------------------------------------------------------




5.Remaining Provisions. The remaining provisions of the Plan will continue in
full force and effect unless and until further modified or amended in accordance
with the terms of the Plan.
6.Capitalized Terms. Capitalized terms used in this Amendment that are not
specifically defined in this Amendment will have the meanings set forth in the
Plan.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by an
authorized individual on the date set forth below.
SPIRIT AEROSYSTEMS HOLDINGS, INC.
By:
/s/ Stacy Cozad
 
Date:
January 25, 2017
Name:
Stacy Cozad
 
 
 
Title:
Senior Vice President, General Counsel
 
 
 
 
 
 
 
 





-4-